Citation Nr: 0101224	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-16 522	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to payment of increased compensation benefits to 
the veteran by reason of his spouse being in need of aid and 
attendance.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1965, but did not serve in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1997 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The veteran receives VA disability compensation benefits 
at the 50 percent rate, and additional VA disability 
compensation benefits for a dependent spouse.

3.  The medical evidence shows that the veteran's spouse 
spends most of the day in bed, but is not bedridden; that she 
feeds herself, bathes herself, and uses the bathroom 
unassisted, but does not dress herself or go in and out of 
the house unassisted; that she experiences no limitation of 
motion of any joints, no visual impairment, no evidence of 
stroke, neurological weakness or chronic brain syndrome; and 
that she has diagnoses of arthritis, diabetes, hypertension, 
end-stage renal disease requiring dialysis, and a psychosis, 
diagnosed as schizoaffective disorder, which limits her 
functioning.  

4.  The medical evidence of record does not establish that 
the veteran's disabled spouse is helpless or so nearly 
helpless as to require the regular aid and attendance of 
another person in order to protect herself from the hazards 
or dangers of her daily environment, or that she otherwise 
meets the criteria for entitlement to aid and attendance 
benefits as the disabled spouse of the veteran.  


CONCLUSION OF LAW

The criteria for payment of increased compensation to the 
veteran by reason of the his spouse being in need of aid and 
attendance are not met.  38 U.S.C.A. §§ 1115(1)(E), 1502 (b) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.351(a)(2), 
(b), (c), 3.352 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the facts relevant to the issue on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  In that connection, we note 
that the veteran has declined a personal hearing, and that he 
has submitted medical evidence and argument in support of his 
claim.  On appellate review, the Board sees no areas in which 
there is a reasonable possibility that further development 
would substantiate the veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

I.  The Evidence

The veteran is service connected for chronic brain syndrome 
secondary to trauma, evaluated as 50 percent disabling.  He 
receives additional VA disability compensation benefits for 
his dependent spouse, who was born on August [redacted], 1940.  

In April 1999, the veteran submitted a claim for aid and 
attendance benefits for his  disabled spouse, with supporting 
medical evidence.  That evidence consisted of an April 1999 
report of examination for aid and attendance, completed by D. 
C. Dahl, MD, who cited the spouse's statement that she was 58 
years old, stood 5 feet, 8 inches tall, weighed 180 pounds, 
and often uses a wheelchair.  The examination report stated 
that the veteran's spouse spent most of the day in bed, but 
was not bedridden; that she could feed herself, bathe 
herself, and use the bathroom unassisted, but could not dress 
herself or go in and out of the house unassisted.  No 
improvement in her condition was expected.  The examining 
physician cited no evidence of limitation of motion of any 
joints, indicated no visual impairment, and reported no 
findings or diagnosis of stroke, neurological weakness or 
chronic brain syndrome.  The veteran's spouse was shown to 
have arthritis, diabetes, hypertension, end-stage renal 
disease requiring dialysis, and a psychosis, diagnosed as 
schizoaffective disorder, which limited her functioning.  

In an accompanying statement, the veteran wrote that he was 
receiving compensation for service-connected disability, and 
contended that his spouse required aid and attendance because 
she was receiving dialysis and was in poor medical condition.  

A rating decision of April 1999 denied entitlement to payment 
of additional compensation benefits to the veteran because of 
the need for aid and attendance for the disabled spouse of 
the veteran on the grounds that she did not meet the criteria 
for that benefit.  The veteran was notified of that adverse 
determination and initiated the instant appeal.  

II.  Analysis

Governing law and regulations provide that increased 
compensation is payable to a veteran by reason of the 
veteran's spouse being in need of aid and attendance.  
38 U.S.C.A. § 1115(1)(E);  38 C.F.R. § 3.351(a)(2).  The need 
for aid and attendance means helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person.  The criteria set forth in paragraph (c) of 
this section will be applied in determining whether such need 
exists.  38 U.S.C.A. § 1115(1)(E); 38 C.F.R. § 3.351(b).  

In order to establish entitlement to aid and attendance 
benefits for the disabled spouse of a veteran, the evidence 
must show that the spouse is: 

(1)  Is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 

(2)  Is a patient in a nursing home because of mental or 
physical incapacity; or 

(3)  Establishes a factual need for aid and attendance under 
the criteria set forth in § 3.352(a).  38 U.S.C.A. § 1502(b);  
38 C.F.R. § 3.351(c).  

In this particular case, the evidence does not establish that 
the veteran's spouse is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
has concentric contraction of the visual field to 5 degrees 
or less; or that she is a patient in a nursing home because 
of mental or physical incapacity. 

Under the criteria set forth in § 3.352(a), the following 
will be accorded consideration in determining the need for 
regular aid and attendance (§ 3.351(c)(3)): inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his
or her condition as a whole.  It is only necessary that the 
evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a 
constant need.  Determinations that the claimant is so 
helpless, as to be in need of regular aid and attendance will 
not be based solely upon an opinion that his or her condition 
is such as would require him or her to be in bed.  They must 
be based on the actual requirement of personal assistance 
from others.  38 U.S.C.A. § 1502(b);  38 C.F.R. § 3.352(a).  

In the instant appeal, the medical evidence shows that 
veteran's spouse spends most of the day in bed, but is not 
bedridden; that she feeds herself, bathes herself, and uses 
the bathroom unassisted, but does not dress herself or go in 
and out of the house unassisted; that she experiences no 
limitation of motion of any joints, no visual impairment, no 
evidence of stroke, neurological weakness or chronic brain 
syndrome; and that she has diagnoses of arthritis, diabetes, 
hypertension, end-stage renal disease requiring dialysis, and 
a psychosis, diagnosed as schizoaffective disorder, which 
limits her functioning.  

However, the medical evidence of record does not establish 
that the veteran's spouse is helpless or so nearly helpless 
as to require the regular aid and attendance of another 
person in order to protect herself from the hazards or 
dangers of her daily environment, or that she otherwise meets 
the criteria for entitlement to aid and attendance benefits 
as the disabled spouse of the veteran.  For the reasons and 
bases stated, the Board finds that the criteria for payment 
of increased compensation to the veteran by reason of his 
spouse being in need of aid and attendance are not met.  
Accordingly, the claim is denied.  In reaching its decision, 
the Board has considered 

the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An appeal for payment of increased compensation to the 
veteran by reason of his spouse being in need of aid and 
attendance is denied.  


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals


 

